ORDER
Pro se litigant Pat Schottler filed a complaint seeking from the State of Wisconsin, among other things, $10,000 and the names of people who he says are tormenting him. He alleges that “someone” has inserted a metal pin in his head and is “wringing out” his brain; yet, he continues, the state’s attorney general and local police officials have ignored his pleas for assistance. Schottler did not pay the filing fee, so the district court inferred that he was seeking leave to proceed in forma pauperis and then dismissed the lawsuit because it is factually frivolous. See 28 U.S.C. § 1915(e)(2)(B)®. Schottler appeals, but the district court did not abuse its discretion in concluding that the “fan*548tastic or delusional scenarios” described in his complaint lack an arguable basis in fact. See Neitzke v. Williams, 490 U.S. 319, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32-33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774-75 (7th Cir.2002).
Affirmed.